1    THOMAS P. RILEY, SBN 194706
     LAW OFFICES OF THOMAS P. RILEY, P.C.
2    First Library Square
     1114 Fremont Avenue
3    South Pasadena, CA 90071
4    Tel: 626-799-9797
     Fax: 626-799-9795
5    TPRLAW@att.net
6    Attorneys for Plaintiff
     G & G CLOSED CIRCUIT EVENTS, LLC
7
                                      UNITED STATES DISTRICT COURT
8
                                     EASTERN DISTRICT OF CALIFORNIA
9
      G & G CLOSED CIRCUIT EVENTS,                        Case No. 2:18-cv-02467-MCE-AC
10    LLC,
11
                       PLAINTIFF,                         ORDER GRANTING
12
                                                          PLAINTIFF'S EX-PARTE APPLICATION
                  V.                                      FOR AN ORDER EXTENDING TIME TO
13                                                        COMPLETE SERVICE
      FELIPE JR. OLVERA, ET AL.,
14

15
                       DEFENDANTS.

16

17
            The Court, upon review of Plaintiff’s request and representations presented in the above-entitled
18
     matter hereby orders the following:
19
            Plaintiff is granted an additional sixty (60) days from today’s date to effectuate service of the
20   Summons and Complaint filed in this matter, or to file a motion for service by publication, or in the
21   alternative, a Notice of Voluntary Dismissal as to defendants Felipe Jr. Olvera, individually and d/b/a
22   Plush Sacramento and Antigua Cantina Grill, LLC, an unknown business entity d/b/a Plush Sacramento,
23
     where service has not been made or service by publication requested.
            IT IS SO ORDERED:
24

25   Dated: December 30, 2018

26

27

28




     ORDER GRANTING PLAINTIFF’S EX-PARTE APPLICATION
     FOR AN ORDER EXTENDING TIME TO COMPLETE SERVICE
     CASE NO.: 2:18-cv-02467-MCE-AC
     PAGE 1
